Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 14, 2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in pg. 10, lines 25-26, “teta” should be “theta”.  
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:  
In claim 1, line 8, “a phase aberration estimator, coupled to” should be “a phase aberration estimator coupled to”; 
In claim 1, line 12, “synthetic transmit focusing circuitry, coupled to” should be “synthetic transmit focusing circuitry coupled to”; and 
In claim 3, line 2, “depth and transmit” should be “depth and transmit lines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20060106309 A1, published May 18, 2006) in view of Cooley et al. (US 6432056 B1, published August 13, 2002), hereinafter referred to as Liu and Cooley, respectively. 
Regarding claim 1, Liu teaches an ultrasound imaging system (Fig. 1, system 10) which corrects for speed of sound variation in an image field comprising: 
a transducer array probe (Fig. 1, transducer 14 is equated to transducer array probe; see para. 0017 – “The transducer 14 is a multi-element transducer array, such as a one-dimensional, 1.25, 1.5, 1.75 or two dimensional ultrasound imaging array.”); 
a transmit beamformer coupled to the probe and adapted to transmit ultrasound beams which encompass a plurality of adjacent receive line locations (Fig. 1, transmit 12 is equated to transmit beamformer, and coupled to transducer 14 (probe); see para. 0037 – “Transmitted 
a multiline beamformer coupled to the probe and adapted to produce a plurality of adjacent multilines in response to a transmit beam (Fig. 1, receive beamformer 16 is equated to multiline beamformer, and coupled to transducer 14 (probe); see para. 0037 – “Transmitted acoustic energy reflects off of structures or tissue along the transmit beam. Echoes that impinge on the transducer are received and used to simultaneously or substantially simultaneously generate a plurality of receive beams along multiple scan lines. For example, 2, 3, 4, 8 or more receive beams are formed in response to each transmitted broad beam.” To produce a plurality of adjacent multilines (plurality of receive beams along multiple scan lines) in response to a transmit beam); and 
a phase aberration estimator, coupled to receive multilines produced by the multiline beamformer and adapted to estimate phase variation at points in an image field in one of the frequency domain or the spatial domain (Fig. 1, receive beamformer 16 (multiline beamformer) is coupled to processor 18, which is equated to phase aberration estimator; see para. 0024 – “Focusing phase or delay and/or amplitude correction estimates are generated by the processor 18…The aberration corrections may be based on the scan of the entire region of interest or only portions of the imaging region of interest.”; see para. 0033 – “Aberration corrections are determined for different lateral spatial locations (spatial domain) in response 
Liu does not explicitly teach: 
synthetic transmit focusing circuitry, coupled to the multiline beamformer and adapted to produce multilines with a transmit focus effect; and 
a display, coupled to the synthetic transmit focusing circuitry, and adapted to display an ultrasound image based on the multilines with a transmit focus effect and the removed phase variation. 
Whereas, Cooley, in the same field of endeavor, teaches:
synthetic transmit focusing circuitry, coupled to a multiline beamformer and adapted to produce image signals with a transmit focus effect (Fig. 17, synthetic transmit focusing circuitry (transmit focus) coupled to multiline beamformer 216 via oversteering and focus delays 218; see col. 3, lines 65-67 – “The weighted echo samples are then coherently combined by a summing circuit 119 to form a coherent scanline with the extended focal properties of a synthetic transmit focused scanline. The scanline signals are bandpass filtered, detected and displayed in an ultrasound image.” scanline signals with focal properties of a synthetic transmit focused scanline are equated to image signals with a transmit focus effect); and
a display, coupled to the synthetic transmit focusing circuitry, and adapted to display an ultrasound image based on the multilines with a transmit focus effect and the removed phase  (see col. 3, lines 65-67 – “The weighted echo samples are then coherently combined by a summing circuit 119 to form a coherent scanline with the extended focal properties of a synthetic transmit focused scanline. The scanline signals are bandpass filtered, detected and displayed in an ultrasound image.” where scanline signals with focal properties of a synthetic transmit focused scanline are equated to image signals with a transmit focus effect; see col. 11, lines 61-67 – “Time varying delay functions similar to those described above can also be employed, and either time delays or phase aligning can be used, either of which can be linearly or nonlinearly time varying. Image scanlines with multiple or extended focal characteristics are thus synthesized across the image field at intermediate scanline positions, then Doppler or amplitude detected and displayed.” Where phase aligning is equated to removing phase variation)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Liu, by including to the system synthetic transmit focusing circuitry, coupled to a multiline beamformer and adapted to produce image signals with a transmit focus effect, and a display, coupled to the synthetic transmit focusing circuitry, and adapted to display an ultrasound image based on the multilines with a transmit focus effect and the removed phase variation, as disclosed in Cooley. One of ordinary skill in the art would have been motivated to make this modification in order to improve spatial accuracy and transmit focal characteristics to produce image lines at a high frame rate of display, as taught in Cooley (see col. 1, lines 48-64). 

 	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, as applied to claim 1 above, and in further view of Shi et al. (US 20120165670 A1, published June 28, 2012), hereinafter referred to as Shi.

Liu further teaches wherein the phase aberration estimator is further adapted to operate using one or both of transmit and receive multiline data (Fig. 1, processor 18 which is equated to phase aberration estimator; see para. 0024 – “The processor 18 is a general processor…for determining aberration corrections or controlling operation of the transmitter 12 and/or receive beam former 16.”; see para. 0023 – “In sequential or parallel processes, multiple receive beams may be generated in response to the same echo signals.” so the parallel processing of multiple receive beams is equated to receive multiline data). 
Liu in view of Cooley does not explicitly teach wherein the phase aberration estimator is adapted to estimate phase variation at points in the image field in the frequency domain.
Whereas, Shi, in the same field of endeavor, teaches wherein the phase aberration estimator is adapted to estimate phase variation at points in the image field in the frequency domain (see col. 1, para. 0136 – “Then the aberration can be described in terms of a phase (shift) and amplitude (attenuation) per element per frequency. Means for measuring this aberration have been described in connection with the phase delay map 402. So, the aberration map Ab(x,ω) in 1D along spatial dimension x and at angular temporal frequency ω can be written in the following form…Eq. (a), A(x,ω) being the amplitude (attenuation) term and ϕ(x,ω) the phase (aberration) term.” estimating phase variation (aberration) in the frequency domain (angular temporal frequency ω) for different points (spatial dimension x) in the image field (phase per element per frequency)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified estimating phase variation, as disclosed in Liu in view of Cooley, by estimating phase variation at points in the image field in the frequency domain, as disclosed in Shi. One 
Furthermore, regarding claim 3, Cooley further teaches wherein the multiline data has dimensions of depth and transmit lines, or depth and receive lines (see col. 3, lines 58-60, 63-65 – “The locationally corresponding echoes of the first and second received beams are then amplitude weighted by two time varying weighting functions.. Preferably the weighting functions are inversely related to the focal depths of the respective beams.” Where receive lines are equated to the locationally corresponding echoes of received beams).

	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley and Shi, as applied to claim 2 above, and in further view of Brock-Fisher et al. (US 20050148874 A1, published July 7, 2005), hereinafter referred to as Brock-Fisher.
Regarding claim 4, Liu in view of Cooley and Shi teaches all of the elements disclosed in claim 2 above, and
 Shi further teaches wherein the phase aberration estimator is further adapted to take a Fourier transform of the dataset to determine the angular spectrum of the dataset (see para. 0151-0152 – “Fourier-transforming Asent(x,ω) over the lateral dimension in order to get the angular spectrum U(kx, z=0) (eq. (1)); Propagating the angular spectrum in order to get U(kx, z, ω) (eq. (3))…” where the Fourier transform is one-dimensional, not two-dimensional, and the angular spectrum is equated to angular spectrum U(kx, z, ω) after Fourier transform).
Liu in view of Cooley and Shi teaches wherein the phase aberration estimator is further adapted to take a Fourier transform of the dataset to determine the angular spectrum of the dataset, but Liu in view of Cooley and Shi does not explicitly teach wherein the phase aberration estimator is further adapted 
Whereas, Brock-Fisher, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to take a two-dimensional Fourier transform of the multiline dataset to determine the angular spectrum of the multiline dataset (see para. 0100 – “When the subsystem of FIG. 18 is used for aberration correction, 12x12 or 144 2D Fourier transforms are calculated for each data set. The Fourier transforms can be done over 20 steering angles, 4 in elevation and 5 in azimuth.” Where Fourier transform processor 64 of subsystem 18 (phase aberration estimator) takes 2D Fourier transforms of each (multiline) dataset).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fourier transform, as disclosed in Liu in view of Cooley and Shi, by having the Fourier transform be two-dimensional, as disclosed in Brock-Fisher. One of ordinary skill in the art would have been motivated to make this modification in order to provide aberration correction during three-dimensional imaging, as taught in Brock-Fisher (see para. 0100). 
Furthermore, regarding claim 5, Brock-Fisher further teaches wherein the phase aberration estimator is further adapted to estimate the phase of the angular spectrum of the multiline dataset (see para. 0096 – “The equalized data sets are back propagated by Fourier transformation of each data set by a Fourier transform processor 64. The purpose of back propagation is to make a comparison of signals in the aperture domain. It is desirable to estimate aberration effects in the aperture domain, as this is the domain in which the corrections can be applied (e.g., gain and/or phase adjustment of each element in the active aperture).”; see para. 0097 – “The results of the Fourier transform are compared by a phase comparison or an amplitude comparison of the two results as by a division of the non-harmonic and harmonic results by an aperture ratio calculator 66.” estimate the phase (aberration effects for phase 
Furthermore, regarding claim 6, Brock-Fisher further teaches wherein the phase aberration estimator is further adapted to calculate a cross correlation function of the angular spectrum between different spatial frequencies for transmit phase estimation and correction (Fig. 18; see para. 0097 – “The results of the Fourier transform are compared by a phase comparison or an amplitude comparison of the two results as by a division of the non-harmonic and harmonic results by an aperture ratio calculator 66. The comparison can be done by taking a ratio of the baseband signals, using a phase detector, taking a ratio of amplitude demodulated signals, or a cross-correlation of the two signals. The complex ratio of the back-propagated data sets gives measured aberration correction values for both gain and phase correction.” cross correlation function (complex ratio) of different spatial frequencies (back-propagated data set results of Fourier transforms are known in the art to be in the frequency domain, or angular spectrum)).
The motivation for claims 5-6 was shown previously in claim 4.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, Shi, and Brock-Fisher, as applied to claim 6 above, and in further view of Yen et al. (US 20090141957 A1, published June 4, 2009), hereinafter referred to as Yen. 
Regarding claim 7, Liu in view of Cooley, Shi, and Brock-Fisher teaches all of the elements disclosed in claim 6 above.
Liu in view of Cooley, Shi, and Brock-Fisher does not explicitly teach wherein the phase aberration estimator is further adapted to smooth image speckle by averaging the correlation function.
Whereas, Yen, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to smooth image speckle by averaging the correlation function (see para. 0089 – “Using 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase estimator, as disclosed in Liu in view of Cooley, Shi, and Brock-Fisher, by smoothing image speckle by averaging the correlation function, as disclosed in Yen. One of ordinary skill in the art would have been motivated to make this modification in order to view the effects of correlation window on the imaged cyst, as taught in Yen (see para. 0089). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, Shi, and Brock-Fisher, as applied to claim 6 above, and in further view of Yen and Kanda et al. (US 5348013 A, published September 20, 1994), hereinafter referred to as Kanda. 
Regarding claim 8, Liu in view of Cooley, Shi, and Brock-Fisher teaches all of the elements disclosed in claim 6 above.
Liu in view of Cooley, Shi, and Brock-Fisher does not explicitly teach the phase aberration estimator is further adapted to integrate differential phase values of the function to yield absolute phase over the range of spatial frequencies.
Whereas, Kanda, in the same field of endeavor, teaches the phase aberration estimator is further adapted to integrate differential phase values of the function to yield absolute phase over the range of spatial frequencies (see col. 14, lines 9-15 – “…also an accumulating process unit 52 for accumulating each of the output signals from the phase difference detecting unit 51 so as to obtain a distribution of arrival time differences (phase differences) among these reception signals reflected from a certain portion within the biological body, i.e., ultrasonic echo signals or echo pulses.” Where integrating differential phase values is equated to accumulating the phase difference values, range of spatial frequencies equated to the reception signals reflected from a certain portion within the biological body). 

Liu in view of Cooley, Shi, Brock-Fisher, and Kanda does not explicitly teach where the function is the averaged correlation function.
Whereas, Yen, in the same field of endeavor, teaches where the function is the averaged correlation function (see para. 0089 – “Using a moving average or median filter on the cross-correlation coefficients is one approach. Since this process is a smoothing of the weighting matrix, the speckle pattern is not smeared.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the function, as disclosed in Liu in view of Cooley, Shi, and Brock-Fisher, having the function be the averaged correlation function, as disclosed in Yen. One of ordinary skill in the art would have been motivated to make this modification in order to view the effects of correlation window on the imaged cyst, as taught in Yen (see para. 0089). 
Furthermore, regarding claim 9, Kanda further teaches wherein the phase aberration estimator is further adapted to average the absolute phase along temporal frequencies (Fig. 13-16; see col. 12, lines 29-45 – “The bias Judging circuit 126 judges the phase data based upon the phase difference data Δϕ and the threshold value “a” so as to determine a proper bias value. As a result of this judgement, the bias applying circuit 125 applies the proper bias value such as +2π to the phase data, whereby the discontinuity point contained in this phase data can be corrected, resulting in the continuous phase data. Then, the 
Furthermore, regarding claim 10, Kanda further teaches wherein the phase aberration estimator is further adapted to use the absolute phase to remove the phase of the angular spectrum (Fig. 13-16; see col. 12, lines 41-45 – “A plurality of continuous phase data are averaged in an averaging circuit 128 thereby to obtain the final continuous phase data from which the discontinuities have been eliminated (see FIG. 15).” use the absolute phase (final continuous phase data, phase difference data that was integrated and summed) to remove phase (discontinuities of phase data)).  
The motivation for claim 9-10 was shown previously in claim 8. 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, as applied to claim 1 above, and in further view of Burcher et al. (US 20150305720 A1, published October 29, 2015), hereinafter referred to as Burcher. 
Regarding claim 11, Liu in view of Cooley teaches all of the elements disclosed in claim 1 above, and 
Liu further teaches wherein the phase aberration estimator is adapted to estimate phase variation at points in the image field in the spatial domain (Fig. 1, receive beamformer 16 (multiline beamformer) is coupled to processor 18, which is equated to phase aberration estimator; see para. 0024 – “Focusing phase or delay and/or amplitude correction estimates are generated by the processor 18…The aberration corrections may be based on the scan of the entire region of interest or only portions of the imaging region 
Liu in view of Cooley does not explicitly teach wherein the phase aberration estimator is further adapted to estimate the cross correlation between the multiline data of adjacent transmit beams for a common receive line location.
Whereas, Burcher, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to estimate the cross correlation between the multiline data of adjacent transmit beams for a common receive line location (see para. 0036 – “A suitable technique for doing this is a correlation technique which correlates the image pixel values in the same area or areas of consecutive images. This can be done by calculating the zero-lag normalized cross-correlation between the data of the two images.” Cross-correlation between data of two images (multiline data from adjacent transmit beams) in the same area of consecutive images (a common receive line location)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase estimator, as disclosed in Liu in view of Cooley, by estimating the cross correlation between the multiline data of adjacent transmit beams for a common receive line location, as disclosed in Burcher. One of ordinary skill in the art would have been motivated to make this modification in order to combine the multilines based on the cross-correlation factor, as taught in Burcher (see pg. 5, para. 0036). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley and Burcher, as applied to claim 11 above, and in further view of Napolitano et al. (US 8002705 B1, published August 23, 2011), hereinafter referred to as Napolitano. 
Regarding claim 12, Liu in view of Cooley and Burcher teaches all of the elements disclosed in claim 11 above. 
Liu in view of Cooley and Burcher does not explicitly teach wherein the phase aberration estimator is further adapted to calculate differential delays between adjacent transmit lines, wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration. 
Whereas, Napolitano, in the same field of endeavor, teaches:
wherein the phase aberration estimator is further adapted to calculate differential delays between adjacent transmit lines (see col. 21, lines 44-46 – “The parameter dependencies uncorrected by the first form of the transmit synthesis filters equation (22) are: a) the uncorrected spatially dependent differential transmit delay...” where the spatially dependent differential transmit delays is equated to differential delays between adjacent transmit lines), 
wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration (see col. 39, lines 24-28 – “In addition, the element-to-element delay/phase/apodization corrections provided by the aberration correction algorithm can then be used to adapt the transmit synthesis filter values in order to improve the synthesized transmit beam’s characteristics.” Where delays are applied to the transmit synthesis filter (synthetic transmit focusing circuitry) to remove phase aberrations).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase estimator, as disclosed in Liu in view of Cooley and Burcher, by calculating differential delays between adjacent transmit lines, wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration, as disclosed . 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, as applied to claim 1 above, and in further view of Napolitano.
Regarding claim 13, Liu in view of Cooley teaches all of the elements disclosed in claim 1 above, and 
Liu further teaches wherein the phase aberration estimator is adapted to estimate phase variation at points in the image field in the spatial domain (Fig. 1, receive beamformer 16 (multiline beamformer) is coupled to processor 18, which is equated to phase aberration estimator; see para. 0024 – “Focusing phase or delay and/or amplitude correction estimates are generated by the processor 18…The aberration corrections may be based on the scan of the entire region of interest or only portions of the imaging region of interest.”; see para. 0033 – “Aberration corrections are determined for different lateral spatial locations (spatial domain) in response to different transmit beams. For a given location, the receive data for each channel or subaperture is analyzed to determine differences in delay and/or amplitude. The differences in delay or amplitude are used to determine delay, apodization or both delay and apodization corrections…The corrections are added or subtracted from the delay and apodization profiles used to generate the subsequent transmit or receive beams.” So phase variations are removed (corrected) from the multilines (receive beams)). 
Whereas, Napolitano, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to estimate the cross correlation between the multiline data of receive lines for a common transmit event (see col. 39, lines 17-21 – “Transmit synthesis of the present invention may improve the performance of the aberration correction techniques which make use of temporal cross 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, by estimate the cross correlation between the multiline data of receive lines for a common transmit event, as disclosed in Napolitano. One of ordinary skill in the art would have been motivated to make this modification in order to create more correlated receive channel datasets from which to perform cross correlations, as taught in Napolitano (see col. 39, lines 20-24). 
Furthermore, regarding claim 14, Napolitano further teaches: 
wherein the phase aberration estimator is further adapted calculate differential delays between adjacent receive lines (see col. 39, lines 10-16– “The transmit synthesis technique described by the present invention may be used in conjunction with aberration correction techniques which seek to correct the element-to element delay/phase/apodization errors across the transducer array, on either transmit, receive, or both, associated with propagating through the layers of the body which may be of variable sound speed.” Differential delays between adjacent receive lines is equated to correcting element-to-element receiving delay errors across the transducer array), 
wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration (see col. 39, lines 24-28 – “In addition, the element-to-element delay/phase/apodization corrections provided by the aberration correction algorithm can then be used to adapt the transmit synthesis filter values in order to improve the synthesized transmit beam’s characteristics.” Where delay corrections are applied to the transmit synthesis filter (synthetic transmit focusing circuitry) to remove phase aberrations). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ikeda et al. (US 20180021023 A1, published January 25, 2018) discloses an ultrasonic diagnostic apparatus that includes a multi-line reception focus operator that receives a transmission beam shape, sets a plurality of reception scanning lines in the imaging area for every transmission, and sets a plurality of reception focuses on the reception scanning lines with predetermined intervals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793